Exhibit 10(bb)(i)

FIRST AMENDMENT TO THE

NORTHROP GRUMMAN CORPORATION

SUPPLEMENTAL RETIREMENT REPLACEMENT PLAN

This amendment to the January 1, 2008 restatement of the Northrop Grumman
Corporation Supplemental Retirement Replacement Plan (the “Plan”) adds Appendix
B to the Plan, effective as of the adoption of this amendment, to read as
follows:

APPENDIX B – COMMITTEES AND APPOINTMENTS

Notwithstanding anything to the contrary in this Plan, the Chief Executive
Officer of Northrop Grumman Corporation shall appoint, and shall have the power
to remove, the members of (1) an Administrative Committee that shall have
responsibility for administering the Plan (as such responsibilities are
described in Section 4.1 of the Plan) and (2) an Investment Committee that shall
have responsibility for overseeing any rabbi trusts or other informal funding
for the Plan.

IN WITNESS WHEREOF, Northrop Grumman Corporation has caused this Amendment to be
executed by its duly authorized representative on this 25 day of October 2011.

 

NORTHROP GRUMMAN CORPORATION By:   /s/ Debora L. Catsavas  

Debora L. Catsavas

Vice President, Compensation, Benefits &

International Human Resources